UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: The Putnam Fund for Growth and Income Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2008 Date of reporting period: January 31, 2008 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 1/31/08 (Unaudited) COMMON STOCKS (99.0%)(a) Shares Value Advertising and Marketing Services (0.4%) Omnicom Group, Inc. 915,000 Aerospace and Defense (2.1%) L-3 Communications Holdings, Inc. 475,000 52,644,250 Lockheed Martin Corp. 953,900 102,944,888 United Technologies Corp. 969,600 71,178,336 Airlines (0.7%) AMR Corp. (NON) (S) 1,776,100 24,758,834 Delta Air Lines, Inc. (NON) 1,470,000 24,740,100 UAL Corp. (S) 730,000 27,703,500 Automotive (1.0%) Ford Motor Co. (NON) (S) 13,543,083 89,926,071 Harley-Davidson, Inc. (S) 408,600 16,580,988 Banking (7.6%) Bank of America Corp. 7,227,192 320,525,965 First Horizon National Corp. 1,075,000 23,295,250 National City Corp. 3,205,000 57,016,950 PNC Financial Services Group 260,900 17,120,258 U.S. Bancorp 7,035,700 238,862,015 Wells Fargo & Co. 4,440,284 151,014,059 Beverage (1.2%) Molson Coors Brewing Co. Class B (S) 1,080,000 48,243,600 Pepsi Bottling Group, Inc. (The) 2,305,900 80,360,615 Biotechnology (0.6%) Amgen, Inc. (NON) (S) 1,305,000 Building Materials (0.8%) Masco Corp. (S) 3,619,800 Chemicals (2.0%) Celanese Corp. Ser. A (S) 1,275,000 47,404,500 E.I. du Pont de Nemours & Co. 1,895,300 85,629,654 Huntsman Corp. 349,100 8,462,184 Rohm & Haas Co. (S) 1,458,657 77,819,351 Commercial and Consumer Services (0.2%) Alliance Data Systems Corp. (NON) 346,426 Communications Equipment (0.4%) Cisco Systems, Inc. (NON) 896,357 21,960,747 Corning, Inc. (S) 990,600 23,843,742 Computers (1.4%) Dell, Inc. (NON) (S) 348,400 6,981,936 Hewlett-Packard Co. 1,048,600 45,876,250 IBM Corp. 901,900 96,809,946 Conglomerates (2.2%) 3M Co. 985,245 78,474,764 Honeywell International, Inc. 1,144,600 67,611,522 Textron, Inc. (S) 726,200 40,703,510 Tyco International, Ltd. (Bermuda) 1,152,342 45,356,181 Consumer Finance (2.0%) Capital One Financial Corp. 3,619,000 198,357,390 Countrywide Financial Corp. 2,392,260 16,650,130 Consumer Goods (4.8%) Clorox Co. 3,746,566 229,739,427 Newell Rubbermaid, Inc. (S) 1,245,000 30,029,400 Procter & Gamble Co. (The) 3,850,000 253,907,500 Consumer Services (0.1%) Service Corporation International (S) 1,113,000 Containers (0.1%) Crown Holdings, Inc. (NON) 566,400 Electric Utilities (4.9%) Edison International 3,263,900 170,245,024 Entergy Corp. 620,505 67,126,231 Exelon Corp. (S) 918,423 69,974,648 FirstEnergy Corp. 218,400 15,554,448 PG&E Corp. (S) 3,776,200 154,975,248 Sierra Pacific Resources 1,175,400 17,595,738 Wisconsin Energy Corp. 545,000 24,813,850 Electrical Equipment (0.8%) Emerson Electric Co. 1,255,000 63,804,200 WESCO International, Inc. (NON) (S) 445,900 18,834,816 Electronics (0.8%) Avnet, Inc. (NON) 326,700 11,633,787 Intel Corp. 2,760,000 58,512,000 Tyco Electronics, Ltd. (Bermuda) 366,725 12,398,972 Energy (0.4%) Global Industries, Ltd. (NON) 2,609,800 Financial (5.5%) AMBAC Financial Group, Inc. 699,600 8,199,312 Citigroup, Inc. 4,594,680 129,661,870 Fannie Mae (S) 649,800 22,002,228 Freddie Mac 2,330,000 70,808,700 JPMorgan Chase & Co. 5,804,100 275,984,955 MGIC Investment Corp. 2,200,877 40,716,225 PMI Group, Inc. (The) 1,603,200 15,230,400 Radian Group, Inc. 2,336,100 21,351,954 Food (0.8%) Kraft Foods, Inc. Class A (S) 2,990,000 Health Care Services (2.7%) Aetna, Inc. 1,390,000 74,031,400 AmerisourceBergen Corp. 485,000 22,625,250 Cardinal Health, Inc. 748,032 43,363,415 CIGNA Corp. 405,000 19,909,800 Health Management Associates, Inc. Class A (S) 8,925,000 48,105,750 McKesson Corp. (S) 309,300 19,420,947 UnitedHealth Group, Inc. 429,000 21,810,360 WellPoint, Inc. (NON) 550,100 43,017,820 Homebuilding (0.9%) Lennar Corp. (S) 2,971,040 61,203,424 Toll Brothers, Inc. (NON) (S) 1,635,000 38,062,800 Household Furniture and Appliances (0.2%) Whirlpool Corp. (S) 226,700 Insurance (10.0%) ACE, Ltd. (Bermuda) 3,559,700 207,672,898 Allstate Corp. (The) 478,200 23,560,914 American International Group, Inc. 5,774,400 318,515,904 Berkshire Hathaway, Inc. Class B (NON) 32,713 148,844,150 Chubb Corp. (The) 889,675 46,076,268 Everest Re Group, Ltd. (Barbados) 892,120 90,719,683 Genworth Financial, Inc. Class A 6,149,465 149,677,978 Loews Corp. 1,790,000 83,575,100 Investment Banking/Brokerage (5.6%) Bear Stearns Cos., Inc. (The) 1,107,405 99,998,672 Goldman Sachs Group, Inc. (The) 856,273 171,913,930 Lehman Brothers Holdings, Inc. 2,680,000 171,975,600 Morgan Stanley 3,038,656 150,200,766 Leisure (0.4%) Brunswick Corp. (S) 2,462,550 Lodging/Tourism (0.6%) Carnival Corp. 370,600 16,487,994 Wyndham Worldwide Corp. 1,969,158 46,393,362 Machinery (1.8%) Caterpillar, Inc. 1,460,000 103,864,400 Parker-Hannifin Corp. (S) 1,372,822 92,816,495 Media (1.0%) Walt Disney Co. (The) 3,705,000 Medical Technology (2.1%) Baxter International, Inc. 522,700 31,748,798 Boston Scientific Corp. (NON) (S) 5,609,487 68,043,077 Covidien, Ltd. 1,743,842 77,827,668 Hospira, Inc. (NON) 1,045,000 42,959,950 Metals (0.8%) Freeport-McMoRan Copper & Gold, Inc. Class B (S) 632,600 56,320,378 Nucor Corp. 484,800 28,021,440 Oil & Gas (12.4%) Apache Corp. 932,400 88,988,256 BP PLC ADR (United Kingdom) (S) 2,699,600 172,099,500 ConocoPhillips 3,696,100 296,870,752 Devon Energy Corp. 725,000 61,610,500 Exxon Mobil Corp. 3,084,295 266,483,088 Marathon Oil Corp. (S) 4,235,100 198,414,435 Nexen, Inc. (Canada) 1,835,000 52,334,200 Occidental Petroleum Corp. (S) 382,500 25,960,275 Total SA ADR (France) 1,415,000 102,983,700 Valero Energy Corp. 989,900 58,592,181 Pharmaceuticals (5.1%) Johnson & Johnson (S) 2,350,000 148,661,000 Pfizer, Inc. 16,249,500 380,075,804 Watson Pharmaceuticals, Inc. (NON) 449,700 11,741,667 Photography/Imaging (0.1%) Xerox Corp. 521,900 Publishing (0.5%) Idearc, Inc. (S) 3,266,075 Railroads (0.2%) Norfolk Southern Corp. 335,800 Regional Bells (3.3%) Qwest Communications International, Inc. (NON) (S) 10,189,072 59,911,743 Verizon Communications, Inc. 7,513,259 291,814,980 Retail (3.5%) Best Buy Co., Inc. 257,600 12,573,456 Big Lots, Inc. (NON) (S) 1,093,476 18,982,743 Home Depot, Inc. (The) (S) 3,031,750 92,983,773 JC Penney Co., Inc. (Holding Co.) (S) 1,176,700 55,787,347 Ross Stores, Inc. 1,447,500 42,194,625 Staples, Inc. 3,464,800 82,947,312 Supervalu, Inc. (S) 438,000 13,166,280 Wal-Mart Stores, Inc. (S) 1,195,000 60,801,600 Schools (0.7%) Apollo Group, Inc. Class A (NON) 634,654 50,607,310 Career Education Corp. (NON) (S) 941,921 20,477,363 Software (1.8%) Microsoft Corp. (S) 2,550,000 83,130,000 Parametric Technology Corp. (NON) 2,020,436 33,236,172 Symantec Corp. (NON) (S) 4,119,600 73,864,428 Technology (0.3%) Affiliated Computer Services, Inc. Class A (NON) (S) 745,000 Technology Services (0.3%) Computer Sciences Corp. (NON) 760,000 Telecommunications (0.7%) Embarq Corp. (S) 156,665 7,096,925 Sprint Nextel Corp. (S) 6,583,755 69,326,940 Telephone (1.9%) AT&T, Inc. (S) (SEG) 5,415,000 Tobacco (0.4%) Altria Group, Inc. (S) 502,100 Toys (0.2%) Mattel, Inc. 861,400 Waste Management (0.7%) Waste Management, Inc. 2,469,200 Total common stocks (cost $9,966,814,282) SHORT-TERM INVESTMENTS (8.8%)(a) Principal amount/shares Value Three Pillars Funding Corp. for an effective yield of 3.36%, February 26, 2008 $39,347,000 $39,255,464 Interest in $500,000,000 joint tri-party repurchase agreement dated January 31, 2008 with Deutsche Bank Securities, Inc. due February 1, 2008 with respect to various U.S. Government obligations maturity value of $70,405,867 for an effective yield of 3.00% (collateralized by Freddie Mac securities with a coupon rate of 5.00% and a due date of April 1, 2037 valued at $714,000,000) 70,400,000 70,400,000 Interest in $150,000,000 joint tri-party repurchase agreement dated January 31, 2008 with Bank of America Securities, LLC due February 1, 2008 with respect to various U.S. Government obligations maturity value of $35,602,947 for an effective yield of 2.98% (collateralized by Freddie Mac securities with a coupon rate of 5.50% and a due date of February 1, 2035 valued at $153,000,000) 35,600,000 35,600,000 Short-term investments held as collateral for loaned securities with yields ranging from 2.60% to 5.25% and due dates ranging from February 1, 2008 to March 24, 2008 (d) 786,135,711 785,002,138 Putnam Prime Money Market Fund (e) 14,000,000 14,000,000 Total short-term investments (cost $944,257,602) TOTAL INVESTMENTS Total investments (cost $10,911,071,884) (b) NOTES (a) Percentages indicated are based on net assets of $10,685,243,444. (b) The aggregate identified cost on a tax basis is $11,052,543,484, resulting in gross unrealized appreciation and depreciation of $1,598,385,414 and $1,129,009,770, respectively, or net unrealized appreciation of $469,375,644. (NON) Non-income-producing security. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at January 31, 2008. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At January 31, 2008, the value of securities loaned amounted to $760,410,487. The fund received cash collateral of $785,002,138, which is pooled with collateral of other Putnam funds into 51 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $124,681 for the period ended January 31, 2008. During the period ended January 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $196,108,100 and $185,304,236, respectively. (S) Securities on loan, in part or in entirety, at January 31, 2008. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: March 31, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2008
